Citation Nr: 1531687	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for internal hemorrhoids and polyps, claimed as secondary to service-connected gastroesophageal reflux disease (GERD) and hiatal hernia. 

2.  Entitlement to a compensable rating for GERD and hiatal hernia, previously claimed as chronic digestive condition and acid reflux. 

3.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2005, and from September 2005 to August 2006.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a February 2008 rating decision, the Veteran was granted service connection for PTSD at a 50 percent evaluation effective July 19, 2007.  In January 2010, the Board remanded the claim of entitlement to a total rating based on individual unemployability (TDIU) as part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In November 2010 and May 2011, the Board remanded the claim for TDIU for further development, namely, so that the Veteran is afforded VCAA notice for TDIU and a general VA examination to determine whether the Veteran's service-connected disabilities preclude him from substantially gainful employment.  The claim has now returned to the Board for further development.  

In a December 2013 rating decision, the Veteran was denied entitlement to service connection for internal hemorrhoids and polyps and granted service connection for GERD and hiatal hernia and assigned a noncompensable rating effective November 19, 2012.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
The issues of entitlement to service connection for irritable bowel syndrome due to undiagnosed illness (Persian Gulf War) and entitlement to service connection for diverticulitis to include as secondary to irritable bowel syndrome have been raised by the record in VA Form 9 received by the RO in August 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Board finds that the October 2013 VA opinion is internally inconsistent and fails to address aggravation.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  The United States Court of Appeals for Veterans Claims has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Thus, an addendum opinion is necessary. 

Also, the Board notes that the Veteran was last afforded a VA examination in October 2013 in order to determine the nature and etiology of his claimed GERD and hiatal hernia disability.  However, in a January 2014 notice of disagreement, the Veteran reports that his symptoms have worsened and that he has "persistent recurrent epigastric distress with regurgitation and severe chest pains is a constant problem and [his] throat feels like it is on fire."  Further, a March 2014 VA treatment record shows that the Veteran still has symptoms with reflux at night and his prescribed medication was increased.  As the record suggests a material change in symptomatology since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his GERD and hiatal hernia to specifically address functional impairments reported.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the Veteran's claim for a TDIU due to service-connected disabilities is inextricably intertwined with the claim for service connection for internal hemorrhoids and polyps because any award of service connection could potentially affect the issue of whether the Veteran meets the requirements for a TDIU. Therefore, the appropriate remedy is to defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Specifically, treatment records for the Veteran's GERD and hiatal hernia since January 2014.  

2.  Obtain an addendum opinion to the October 2013 VA opinion regarding the nature and etiology of the Veteran's internal hemorrhoids and polyps.  The file must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's internal hemorrhoids and polyps were caused OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected GERD and hiatal hernia.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's internal hemorrhoids and polyps found prior to aggravation; and (b) the increased manifestations of the internal hemorrhoids and polyps that are proximately due to the service-connected GERD and hiatal hernia.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Schedule the Veteran for a VA examination with the appropriate clinician to determine the current nature and severity of his GERD and hiatal hernia.  The file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal, arm, or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.   If the examiner identifies any other gastrointestinal (GI) disorder, the examiner should discuss the signs and symptoms associated with the disorder and state whether it is associated with the Veteran's service-connected GERD or explain why it is not etiologically related to his GERD.  If the examiner concludes that any additional GI disorder is not related to the Veteran's GERD, then the examiner should discuss whether the symptoms or effects of the unrelated GI disorder may be distinguished from the symptoms and effects of the service-connected GERD.  The examiner should also describe the impact of the Veteran's GERD on his functioning.  

4.  The AOJ/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ/AMC should return the case to the examiner for completion of the inquiry.

5. The AOJ/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the AOJ/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







